Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Mrose on 05 May 2021.
The application has been amended as follows: 
Claim 5, line 13: delete “has the cylindrical ball guide channel” and insert --has a cylindrical ball guide channel--
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the ball catches as claimed in independent claims 1, 5, and 8 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 1, 5, and 8, the prior art of record, including Hsu (US 7111360) and Frost (US 2038835), discloses ball catches relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically regarding claim 1, the prior art fails to teach a ball catch having an opening toward a fastening plane of a catch housing, wherein the fastening plane is perpendicular to a direction of insertion of a journal into a middle receiving space of the ball catch and wherein two ball guides each comprising a borehole provided as a ball guide channel are insertable from the fastening plane into corresponding sockets of the catch housing, in addition to the other structural elements and functions of the claim. Specifically regarding claim 5, the prior art fails to teach a ball catch having ball guides having the claimed structure and function, in addition to the other structural elements and functions of the claim. Specifically regarding claim 8, the prior art fails to teach a ball catch having ball guides which include small press-in ribs integrally formed on sides of each ball guide for laterally supporting each ball guide in a housing of the ball catch, in addition to the other structural elements and functions of the claim. One of ordinary skill in the art would not find it obvious to modify the ball catches of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the ball catches of claims 1, 5, or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 5, 2021